DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/062018 & 04/23/2021 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 12 recites “the two-dimensional model”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is objected to because of the following informalities: Claim 1, line 13 recites “the further transport vehicle” should be corrected to “the further driverless transport vehicle”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites “the driverless transport vehicles (1)”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is objected to because of the following informalities: Claim 14, line 3 recites “the computer (R)”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 and 14 are directed toward a method and system.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1 and 14 are directed toward the abstract idea of checking a collision between two driverless transport vehicles by checking the two areas covered for any overlap or by checking the area covered assigned to the driverless transport vehicle (1) for any overlap with the two-dimensional model of the further driverless transport vehicle, i.e. mathematical operations, to data and deriving a result based on the application. Thus, it can be seen that the claims are directed towards an abstract ideal.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer. Nor are the limitations implemented in particular machine or manufacture. There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Claim 14 recites one additional element: a computer which is able to communicate with the driverless transport vehicles. The computer in claim 14 is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract ideal into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1 and 14 are implemented on a computer and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of checking a collision between two driverless transport vehicles by checking the two areas covered for any overlap or by checking the area covered assigned to the driverless transport vehicle (1) for any overlap with the two-dimensional model of the further driverless transport vehicle is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement mathematical operations is a well-understood, routine and conventional activity.
Thus, since claims 1 and 14 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige (US 2012/0306663 A1).
Regarding claim 1, Mudalige discloses a method for checking a collision between a driverless transport vehicle (1) (Fig. 1, first vehicle 10) and a further driverless transport vehicle (Fig. 1, second vehicle 12) during a planning of a movement of at least the driverless transport vehicle (1) comprising the following process steps:
providing two-dimensional models of the driverless transport vehicle (1) ([0015], the first vehicle 10 and the second vehicle 12 broadcast wireless messages to one another over a respective inter-vehicle communication network for exchange data … by the trailing vehicle),
determining an area covered by the driverless transport vehicle (1) which the driverless transport vehicle (1) covers during the planned movement ([0018] – [0019]) and

Regarding claim 2, Mudalige discloses the method as claimed in claim 1, as stated above, comprising: discarding the planning or the part of the planning in question when the two-dimensional model of the further driverless transport vehicle overlaps with the area covered or discarding the planning or the part of the planning in question when the two areas covered overlap ([0024] – [0025]).
Regarding claim 3, Mudalige discloses the method as claimed in claim 1, as stated above, in which the driverless transport vehicles (1) are each loaded with at least one useful load (6,7) and the two-dimensional modes are two-dimensional convex modes of the driverless transport vehicles (1) loaded with the useful loads (6,7) (Fig. 4).
Regarding claim 7, Mudalige discloses the method as claimed in claim 1, as stated above, in which the area covered is convex (Fig. 5).
Regarding claim 9, Mudalige discloses the method as claimed in claim 1, as stated above, in which the planned movement of the driverless transport vehicle (1) runs along a route 
Regarding claim 14, the elements contained in claim 14 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LUKE HUYNH/            Examiner, Art Unit 3661